Title: To Thomas Jefferson from Robert Smith, 13 August 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir,
                     Baltimore Augt. 13. 1808.
                  
                  Your favor of the 9h. I have had the honor of receiving. To Mr Gallatin I forwarded the enclosure immediately with the requisite instructions for Com: Rodgers and an explanatory letter for Mr Gallatin. The same arrangement had indeed been some time since made by me. No gun Boats could be put upon the proposed service but such as could be spared from New York and I have submitted to M Gallatin upon a communication with Rodgers to decide what diminution the N. York station could with safety admit. He being in loco and well knowing the wants of not only the Collector of N. York but of the Collectors of the other ports, can form the soundest opinion as to the distribution of the gun Boats.
                  I have instructed Mr Goldsborough to furnish you from time to time with the summary of the progress of the Gun Boats—But by the bye we have boats enough. We cannot employ them for want of Men. We cannot exceed the limits of the Act of Congress as to our number of Seamen.
                  I do not think we have any thing to apprehend from our political opponents in any way. We will soon have abundant proof of their insignificance— 
                  In great haste but with great respect
                  
                     Rt Smith
                     
                  
                  
                     for the benefit of Mrs. Smith’s health I propose setting out on Tuesday for a watering place recommended to her. My letters will be forwarded to me from the Washn & Balto post Offices.
                  
                  
                     RS.
                  
               